department of the treasury internal_revenue_service washington d c date cc intl br2 genin-152781-02 chief_counsel number info release date u i l dear this letter responds to your letter received by our office on date requesting a ruling regarding your tax status as a bona_fide_resident of a foreign_country for purposes of sec_911 you represent that you have lived in nigeria since may but return to the united_states every five months your request does not include the necessary information or the user_fee required to issue a ruling however after a review of your letter we are providing the following general information sec_911 of the code allows qualified individuals to elect to exclude from gross_income certain amounts of the foreign_earned_income and housing cost amounts of such individuals sec_1_911-7 sets forth the procedural rules for making a valid sec_911 election the election must be made on form_2555 or on a comparable form and must be filed with the income_tax return or with an amended_return sec_911 defines a qualified_individual as one whose tax_home is in a foreign_country and who is a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes the entire taxable_year sec_911 also defines a qualified_individual as one whose tax_home is in a foreign_country and who is a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period sec_1_911-2 provides that whether an individual is a bona_fide_resident of a foreign_country shall be determined by applying to the extent practical the principles of sec_871 and the regulations thereunder relating to the determination of the residence of aliens bona_fide residence in a foreign_country or countries for an uninterrupted period may be established even if temporary visits are made during the period to the united_states or elsewhere on vacation or business an individual with genin-152781-02 earned_income from sources within a foreign_country is not a bona_fide_resident of that country if the individual claims to be a nonresident of that foreign_country in a statement submitted to the authorities of that country and the earned_income of the individual is not subject by reason of nonresidency in the foreign_country to the income_tax of that country if an individual has submitted a statement of nonresidence to the authorities of a foreign_country the accuracy of which has not been resolved as of any date when a determination of the individual’s bona_fide residence is being made then the individual will not be considered a bona_fide_resident of the country as of that date in applying the principles of sec_871 and the regulations thereunder to determine bona_fide residence in a foreign_country an individual actually present in a foreign_country or countries who is not a mere transient_or_sojourner is a resident of the foreign_country or countries for purposes of the income_tax whether he is a transient is determined by his intentions with regard to the length and nature of his stay a mere floating intention indefinite as to time to return to another country is not sufficient to constitute him as a transient if he lives in the foreign_country or countries and has no definite intention as to his stay he is a resident one who comes to the foreign_country or countries for a definite purpose which in its nature may be promptly accomplished is a transient but if his purpose is of such a nature that an extended stay may be necessary for its accomplishment and to that end the individual makes his home temporarily in the foreign_country or countries he becomes a resident though it may be his intention at all times to return to his domicile in the united_states when the purpose for which he came has been consummated or abandoned an individual whose stay in a foreign_country or countries is limited to a definite period by the immigration laws is not a resident of the foreign_country or countries within the meaning of this section in the absence of exceptional circumstances see sec_1_871-2 in the event that you still wish to request relief through the private_letter_ruling process you must comply with the administrative procedures set forth in revproc_2002_1 i r b date attached generally your ruling_request must contain the following a complete statement of facts and other information a statement of supporting authorities a statement identifying information to be deleted from a copy of the letter_ruling for public inspection genin-152781-02 penalties of perjury statement user_fee see sec_15 and appendix a of revproc_2002_1 for the fee schedule please call at with any questions sincerely phyllis e marcus chief branch associate chief_counsel international enclosure revproc_2002_1
